Citation Nr: 9922366	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition secondary to service-connected status post medial 
meniscectomy, right knee, with traumatic arthritis.

2.  Entitlement to an increased disability rating for status 
post medial meniscectomy, right knee, with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
April 1965, with additional inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above issues.

In August 1998, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In November 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran currently has degenerative disease of the 
left knee.  

2.  There is no medical evidence indicating a relationship 
between the veteran's current left knee disorder and his 
service-connected right knee disorder, and his claim for 
secondary service connection for a left knee condition is not 
plausible.

3.  The veteran's claim for an increased rating for his right 
knee condition is plausible, and sufficient evidence has been 
obtained for correct disposition of this claim.

4.  The veteran's degenerative joint disease of the right 
knee is manifested by subjective complaints of pain, mild 
muscle atrophy, and slight limitation of motion, with no 
objective findings of instability, laxity, or subluxation, 
resulting in slight functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a left knee condition secondary to 
service-connected status post medial meniscectomy, right 
knee, with traumatic arthritis, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated a well-grounded claim for an 
increased disability rating for his right knee condition, and 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's status post medial meniscectomy, 
right knee, with traumatic arthritis, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5010 and 5257 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During his period of National Guard service, the veteran 
fell, injuring his right knee.  Magnetic resonance imaging 
(MRI) showed medial meniscus tear, and he underwent partial 
meniscectomy in 1992.  He was discharged from service in 1994 
due, in part, to chronic right knee pain secondary to 
arthritis.  Physical examination in March 1994 showed 
limitation of right knee motion with extension to 10 degrees 
and tenderness over the medial compartment.  There was no 
effusion, instability, or neurological deficits.  X-rays 
showed loss of the medial joint space in the right knee 
consistent with fairly marked degenerative arthritis of the 
medial compartment.  There were also osteophytes on the 
superior and inferior pole of the patella, consistent with 
some patellofemoral arthritis. 

A VA progress note dated in June 1994 indicated that the 
veteran had degenerative joint disease of the right knee.  He 
complained of pain and stated that the knee sometimes "goes 
out," causing him to stumble.  He stated that the knee felt 
unstable.  Examination showed that the veteran ambulated 
without a significant limp or antalgic gait.  There was no 
edema, effusion, erythema, increased warmth, particular 
tenderness, or crepitance.  Range of motion for extension was 
intact, and flexion was to 90 degrees.  Drawer sign was 
negative, and the knee was essentially stable.  

A January 1995 rating decision, inter alia, granted service 
connection for status post medial meniscectomy with traumatic 
arthritis, right knee, with assignment of a 10 percent 
disability rating.  A VA physical examination in February 
1997 showed that the veteran's right knee was tender to 
palpation, with no fluid bulge, popping, or crepitus.  Drawer 
sign was negative, and there was no medial or lateral 
instability.  The lower extremities were symmetrical, without 
atrophy or swelling.  Range of motion was limited by obesity, 
and motion for the right leg was from zero to 100 degrees.  A 
February 1997 rating decision confirmed the 10 percent 
disability rating.

In February 1998, the veteran filed a claim for an increased 
rating, and he stated that both his knees had gone out on 
him.  He underwent a VA physical examination in February 
1998.  He stated that his right knee popped and sometimes the 
right leg swelled.  Two months earlier, he had started having 
problems with the left knee, in that it would hurt and 
tighten up with swelling of the left leg.  He was taking some 
blood pressure pills that were stopping the swelling of his 
legs.  He stated that he wore a brace on the right knee when 
it got "real bad," but he did not bring the brace to the 
examination.  

The veteran walked with a cane in his right hand and had a 
mild antalgic gait on the right when walking.  He could heel 
and toe walk, but he could squat only halfway due to right 
knee pain.  Reflexes were 2+ in the right knee and 3+ in the 
left knee.  There was 1+ edema in both legs below the knee.  
There was retropatellar crepitus in both knees.  His knees 
were stable.  There was a little bit of capsular thickening 
and possibly mild effusion in the left knee.  The veteran's 
left knee measured 1/8" larger than the right knee.  The 
circumference of both thighs was equal.  The left calf was 
1/2" greater in circumference than the right calf.  Range of 
motion for the right knee was from zero to 113 degrees and 
was limited by pain.  Range of motion for the left knee was 
from zero to 120 degrees.  

X-rays of the right knee showed some spurring to the inferior 
and superior margins of the articular surfaces of the 
patella.  There was mild roughening of the lateral condylar 
surface and the medial condylar surface of the femur.  There 
was spurring to the medial articular surface of the knee in 
the medial margin.  X-rays of the left knee showed a mild 
irregularity of the articular surface of the lateral femoral 
condyle and a slight roughness to the articular surface of 
the patella.  Diagnoses were post operative arthroscopy of 
the right knee with mild traumatic arthritis and mild 
degenerative arthritis of the left knee.  The examiner 
compared the x-rays to those taken in 1994 and noted that 
there had been progression of the degenerative arthritis in 
the veteran's right knee.  It was the examiner's opinion that 
there was no connection between the veteran's current left 
knee disability and the service-connected right knee 
disability.

A March 1998 rating decision denied an increased rating for 
the veteran's right knee and denied secondary service 
connection for his left knee condition.  In his notice of 
disagreement, he maintained that limping due to his right leg 
disorder had caused his left knee disorder. 

In August 1998, the veteran had a video conference hearing.  
He testified that he had a tight sensation and catching in 
the left knee.  When asked if he had ever fallen, he stated 
that he had almost fallen on one occasion because he lost his 
balance.  He stated that he used a cane all the time.  His 
knee would tighten up with prolonged sitting or walking.  He 
stated that he placed more of his weight on his left leg 
because the right knee sometimes gave out.  He occasionally 
wore a brace for the right knee.  He stated that he had 
difficulty lifting more than ten pounds and walking more than 
half a mile.  He stated that he had a burning sensation in 
both knees, and they sometimes locked and popped.  His spouse 
testified that he favored his right knee, and she had noticed 
that he had difficulty with such activities as climbing 
steps.  The veteran testified that during a regular check-up 
at the VA Medical Center in January 1998, the doctor had told 
him that his right knee condition had caused his left knee 
condition.

In November 1998, the Board remanded this case for additional 
evidentiary development.  The veteran was advised in a 
November 1998 letter to obtain a statement from the VA 
physician that had rendered an opinion as to the etiology of 
his left knee condition.  No response was received.

The RO obtained the veteran's VA medical records for 
treatment between June 1994 and July 1998.  None of these 
records showed complaints of or treatment for a left knee 
condition.  The records from 1994 were copies of those 
previously associated with the claims file and discussed 
above.  The veteran next sought treatment for his right knee 
in February 1997, and he thereafter received treatment 
approximately every six months.  The diagnosis was mild 
osteoarthritis of the right knee.  Right knee range of motion 
in February 1997 was from zero to 95 degrees, while range of 
motion in August 1997 and January 1998 was from zero to 100 
degrees.  It was noted in February 1997 that the right knee 
was stable.  In July 1998, it was noted that the veteran was 
using a cane and he intermittently used ibuprofen.  

The veteran submitted an undated letter from an Air Force 
orthopaedic surgeon, which detailed the inservice injury to 
the right knee.  It was noted that he had progressive 
degenerative changes in the right knee that would worsen with 
time.  His pain was severe enough to limit his work and 
leisure activity to a significant degree.  The veteran 
submitted a release form for the RO to obtain his records 
from Keesler Medical Center for treatment from this 
orthopaedic surgeon between 1992 and 1994.  The RO requested 
these records, but Keesler responded that no records were 
available.  The Board notes that the veteran's service 
medical records include treatment records from this 
orthopaedic surgeon at Keesler dated from 1992 and 1994.

In a June 1999 statement, the veteran requested that VA 
perform an MRI so that "they could really see the shape 
[his] knees are in."  He indicated, however, that the doctor 
at the VA Medical Center had told him that an MRI was not 
needed.  The veteran stated that his knees were getting 
worse.  He sometimes would begin to fall, and he had fallen 
on one occasion.  


II. Legal Analysis

A. Secondary service connection for left knee

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran has satisfied the first element of a well-
grounded claim.  The medical evidence shows that he has 
degenerative disease in the left knee.  However, there is no 
medical evidence showing that a connection or relationship 
between the service-connected right knee disability and the 
diagnosed left knee condition is plausible.  In fact, the 
medical evidence conclusively indicates that such a 
relationship is not plausible.  The VA examiner in 1998 
concluded that the veteran's left knee condition was not 
connected to his service-connected right knee disability. 

The veteran also claims that a doctor at the VA Medical 
Center told him that his left knee condition is related to 
his service-connected right knee disorder.  First, there is 
no such opinion contained in the medical evidence supporting 
that contention.  The RO has obtained all the VA records for 
treatment since the veteran's separation from the National 
Guard in 1994, but no such opinion is shown.  The veteran was 
provided an opportunity to submit such an opinion, but did 
not do so.  Second, a lay person's statement about what a 
physician told him, i.e., "hearsay medical evidence", 
cannot constitute medical evidence with respect to the 
etiology of a current disability that is necessary in order 
to well-ground a claim.  Cf. Warren v. Brown, 6 Vet. App. 4, 
6 (1993).

The veteran contends that his right knee disorder caused his 
left knee disorder because of his shifting weight and 
difficulty walking.  These contentions are not competent 
evidence that there is a connection between the claimed 
condition and the service-connected disorder.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing that there is a plausible 
relationship between the current degenerative changes in the 
left knee and the service-connected right knee disability, 
the veteran's claim for service connection on a secondary 
basis is not well grounded.  See Jones, 7 Vet. App. at 137.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations or special testing, 
as he has requested.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Epps v. Gober, 126 F.3d 1464; see also 
Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); Grivois v. 
Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of evidence that might well ground this claim.  He 
was advised of his responsibility to submit evidence in 
support of his claim, including any alleged nexus opinions, 
but he did not do so.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B. Increased rating for right knee

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased right knee pain; therefore, he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  He was also provided a personal hearing in 
accordance with his request.  There is no indication of 
additional medical records that the RO did not obtain.  The 
RO complied with the Board's 1998 Remand instructions, and 
sufficient evidence is of record to properly rate the 
veteran's service-connected disability.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 at 10 percent.  The veteran's right knee 
disability was initially evaluated under Diagnostic Code 5257 
in addition to Diagnostic Code 5010.  Therefore, the Board 
will also consider whether a higher rating can be assigned 
under Diagnostic Code 5257.

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (1998).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1998).  

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 30 percent disability rating requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  The most recent ranges of motion 
for the veteran's right knee were full extension and flexion 
to 100 degrees.  The criteria for evaluating limitation of 
flexion or extension of the leg are given at Diagnostic Codes 
5260 and 5261.  Flexion limited to 60 degrees is 
noncompensable under Diagnostic Code 5260.  A compensable 
evaluation requires flexion limited to 45 degrees.  Clearly, 
the veteran's slight limitation of flexion (to 100 degrees 
out of full range of flexion of 140 degrees) does not meet 
the criteria for even a compensable evaluation under 
Diagnostic Code 5260.  Limitation of extension to five 
degrees is noncompensable under Diagnostic Code 5261, and 
extension limited to 10 degrees is required for a 10 percent 
evaluation.  Again, with full extension, there is no basis 
for assigning even a compensable evaluation under Diagnostic 
Code 5261, as there is no limitation of extension. 

The diagnostic criteria under Diagnostic Code 5003, 
degenerative arthritis established by x-ray, do provide a 
basis for the assignment of the 10 percent rating the veteran 
now has.  He does have degenerative arthritis of the right 
knee as established by x-rays.  Under Diagnostic Code 5003, 
when limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of joints involved.  The veteran is service-
connected for one major joint (i.e., one knee), and the 
current 10 percent rating reflects assignment of the rating 
under the foregoing criteria.  In order to assign a higher 
evaluation, there would have to be x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups without limitation of motion, or limitation of 
motion of more than one joint.  Although the veteran does 
have degenerative disease of more than one major joint (i.e., 
both knees), the preponderance of the evidence is against 
assignment of a higher disability rating under Diagnostic 
Code 5003, since he is service-connected for one knee only.

The veteran has complained that his right knee gives out and 
that he has fallen due to this condition.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has defined 
subluxation of the patella as "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Despite the 
veteran's complaints, there is no medical evidence of 
subluxation of his right knee or of any laxity or instability 
of the right knee.  Every VA examination and outpatient 
record, as well as the service medical records, has indicated 
that his right knee is stable.  Since there is no objective 
evidence of subluxation or instability of the right knee, the 
preponderance of the evidence is against assignment of an 
increased disability rating under Diagnostic Code 5257.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
As noted above, the veteran was previously rated under a 
hyphenated diagnostic code (Diagnostic Code 5010-5257).  One 
of the diagnostic codes applicable to his service-connected 
disability (i.e., traumatic arthritis under Diagnostic Code 
5010) is based upon limitation of motion.  The other 
diagnostic code for impairment of the knee under Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The veteran 
could receive a separate evaluation for arthritis with 
limitation of motion under Diagnostic Code 5003 and for other 
impairment of the knee with subluxation or lateral 
instability under Diagnostic Code 5257.  However, the Board 
concludes that he is not entitled to a separate disability 
rating.  As discussed above, the medical evidence does not 
show that he has any subluxation, laxity, or instability of 
the right knee.  He cannot, therefore, be granted a separate 
evaluation under Diagnostic Code 5257 since he does not 
manifest symptomatology warranting a separate evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

The veteran has consistently complained of right knee pain, 
and he maintains that impairment from his right knee 
condition is directly proportional to his level of physical 
activity.  The veteran's degenerative disease of the right 
knee does result in limitation of motion, which results in a 
certain level of functional loss.  It is clear that the 
veteran experiences some functional loss as shown by mild 
atrophy of the right knee and calf, which results from disuse 
of those muscles, and by the fact that he uses a cane for 
assistance walking.  

The Board finds, however, that the current 10 percent 
disability rating adequately compensates the veteran for his 
limitation of motion and functional loss.  First, his current 
limitation of motion of the right knee is no more than 
slight.  There is no indication that he has any limitation of 
motion with extension.  Second, although he walks with an 
antalgic gait, it was classified by the 1998 VA examiner as 
"mild."  Third, the severity of the veteran's right knee 
condition has remained fairly stable since 1994.  In fact, he 
currently has more range of motion for the right knee than he 
did in 1994, indicating some level of improvement despite his 
complaints.  He apparently receives outpatient treatment for 
his right knee condition approximately every six months.  His 
right knee condition has not been so severe that he has found 
it necessary to seek unscheduled medical treatment.  He has 
not received any surgical treatment since 1992, and he has 
not undergone physical therapy.  The veteran's primary 
complaint regarding his right knee condition is pain, 
especially with prolonged physical activity, and his 
complaints of pain must be considered in evaluating his 
claim.  Although the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the 10 percent 
disability rating for, at most, slight impairment of the 
right knee adequately compensates the veteran for his pain 
with minimal functional loss and for any increased level of 
functional loss and pain that he may experience during flare-
ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right knee disability.  The evidence 
shows slight limitation of motion with flexion only and 
subjective complaints of pain.  The medical evidence does not 
show more severe and frequent symptomatology such as would 
warrant a 20 percent disability rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
the veteran's right knee disorder.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's right knee 
condition, nor would they be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The medical evidence does not indicate that the 
veteran's right knee is ankylosed, and it is clear that it is 
not immobilized since he has range of motion from zero to 100 
degrees.  Therefore, the criteria for an increased rating 
under Diagnostic Code 5256 have not been met.

In order to be evaluated at 20 percent under Diagnostic Code 
5258, there must be dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  In order to be evaluated at 20 percent under 
Diagnostic Code 5262, there must be malunion of the tibia and 
fibula with moderate knee disability.  There is no evidence 
in this case of dislocation of the semilunar cartilage of the 
veteran's right knee.  There is also no evidence of malunion 
of the tibia and fibula.  Therefore, the criteria for an 
increased rating under these diagnostic codes have not been 
met.

The preponderance of the evidence being against the veteran's 
claim, the evidence is not equally balanced, and the 
veteran's claim must be denied.


ORDER

Entitlement to service connection for a left knee condition 
secondary to service-connected status post medial 
meniscectomy, right knee, with traumatic arthritis, is 
denied.

Entitlement to a disability rating higher than 10 percent for 
status post medial meniscectomy, right knee, with traumatic 
arthritis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

